Citation Nr: 0831781	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left ankle 
disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

In July 2008, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence, including copies 
of a set of duty orders, a military telegram to his mother 
about his injury in Vietnam, and pictures of injuries to his 
lower extremities while in Vietnam.  In a written statement, 
the veteran waived initial RO consideration of this new 
evidence.  The Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2007).

The issues of service connection for a right knee disorder 
and a left ankle disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during active service.



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in September 2004.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  Thereafter, the 
claim was reviewed and a statement of the case was issued in 
July 2006.

Regarding the issue of service connection for tinnitus, the 
Board is of the opinion that additional VA examination is not 
required.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, there is no 
evidence beyond the veteran's own unsupported contentions 
that he incurred tinnitus while on active duty.  Service 
treatment records are negative for any signs, symptoms, or 
diagnoses of tinnitus.  Additionally, none of the competent 
medical evidence of record (see below) provides any 
indication that there could be a connection between his 
present subjective complaints of tinnitus and his active 
service.  Further, in the statement of the case the RO 
invited the veteran to submit private medical evidence, such 
as employment physicals and treatment records, to show a 
possible relationship between tinnitus and the veteran's 
service, but the veteran has never provided such evidence or 
requested that the RO assist him in obtaining such evidence.  
The Board finds, however, that there is sufficient competent 
medical evidence of record to make a decision.

Further attempts to obtain additional evidence would 
essentially be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and an organic disease of 
the nervous system, including sensorineural hearing loss 
(tinnitus) becomes manifest to a degree of 10 percent within 
one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Tinnitus

In addition to the above regulations, in the case of a 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

In considering claims of veterans who engaged in combat 
during campaigns or expeditions satisfactory lay or other 
evidence of incurrence or aggravation in such combat of an 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service will be accepted as 
sufficient proof of service connection, even when there is no 
official record of incurrence or aggravation.  Service 
connection for such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In this case, service treatment records are silent as to any 
complaints of or treatment for tinnitus.  The veteran's June 
1969 discharge examination also does not mention any 
complaint of ringing in the ears.  

There is no mention of tinnitus in a September 1970 VA 
examination, a June 1989 VA audiological examination, or a 
July 1990 VA Agent Orange examination.  

The earliest medical record concerning tinnitus is an August 
1989 VA audiology medical record that notes a possible 
history of longstanding tinnitus.  With the exception of the 
August 1989 record, and the report of an October 2004 VA 
audiological examination, which noted that the veteran denied 
any current tinnitus, VA outpatient medical records dated 
from August 1989 to January 2006 are silent as to complaints 
of or treatment for tinnitus, including June and July 2002 VA 
medical records which noted the veteran's fitting for hearing 
aides.

During his Board hearing in July 2008, the veteran testified 
that he suffered a concussion and other injuries as a result 
of his proximity to a gun that exploded when he was in 
Vietnam.  He said that he was not treated for this concussion 
because his position was being overrun at the time, even 
though his eardrums were blown out.  He also testified that 
he had trouble hearing for a week or 10 days, but was never 
pulled off the line.  He testified that hearing aids help 
drown out his constant tinnitus somewhat.  He said that no 
audiologist has told him that his tinnitus was the result of 
the concussion he experienced while in Vietnam.  (Transcript, 
at pp. 12-16).  

During the hearing, the veteran also submitted a copy of the 
telegram sent to his mother by the Marine Corps after his 
Vietnam injury.  In that telegram, the veteran's mother was 
told that the veteran was injured on April 6, 1967 in Vietnam 
and that he sustained fragmentation wounds to the back and 
right arm and a head concussion from a hostile grenade while 
in a defensive position.  The telegram also noted that the 
veteran was treated in the field and returned to duty and 
that his condition and prognosis were excellent.

Based upon the evidence of record, the Board finds the 
veteran's tinnitus was not incurred as a result of an injury 
or disease during active service.  In the present case, the 
veteran is in receipt of the combat action ribbon (according 
to a copy of his DD 214), indicative of exposure to combat, 
and most probably to acoustic trauma.  Although the veteran 
is a combat veteran for VA compensation purposes and his 
reports of a concussion due to a gun or grenade explosion in 
Vietnam are consistent with the circumstances of his service 
and confirmed by the copy of the Marine Corps telegram sent 
his mother, the medical evidence in the record shows that any 
present tinnitus disorder was not incurred as a result of 
service.  

As noted, the veteran's evidentiary burden includes the 
requirement that there be a current disability and nexus 
between the acoustic trauma sustained in service and his 
present complaint of tinnitus.  In this regard, the veteran 
has failed to show that he was ever diagnosed with tinnitus 
and a favorable nexus opinion has not been provided.  The 
Board notes that the veteran is service connected for 
bilateral hearing loss.  However, after a review of the 
medical evidence in the claims file it appears that no 
tinnitus disability manifested during service or at 
separation.  In this regard, the Board notes that there are 
no service records showing any subjective complaints or 
treatment for tinnitus in service; nor were there complaints 
or treatment in the period immediately following separation 
from service. 

Moreover, the veteran separated from service in 1969 and the 
first possible manifestations of tinnitus are not noted in 
the record until 1989, some 20 years after discharge from 
service.  The Board notes that the passage of so many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v.Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board also notes that 
the sole piece of post-service medical evidence connected 
with his tinnitus complaint is not a diagnosis, but the 
August 1989 VA medical record which only notes a possible 
history of tinnitus.  There is no medical evidence connecting 
the veteran's subjective complaints of tinnitus to his active 
service and the veteran has not provided any competent 
medical evidence which establishes that his tinnitus was 
incurred in, or is etiologically related to, military 
service.  

Thus, the Board is constrained to find the preponderance of 
the evidence is against this claim on both a direct and 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a). 


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND


The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

The veteran has maintained that he has developed a right knee 
disorder and a left ankle disorder either as a result of 
events in service, or as secondary to his service connected 
left knee disorder.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Arthritis was diagnosed in the left ankle in a VA X-ray film 
of June 2005, and in the right knee during a VA outpatient 
visit in June 2005.  It appears that the veteran receives his 
treatment solely through the VA.  A VA medical examination in 
October 2004, performed by a physician's assistant concluded 
that it was not clear to him "whether or not the (service 
connected) calf is what started the ankle."  Obviously, a 
physician with additional medical expertise is required to 
make this assessment.

In view of the foregoing, the case is remanded for the 
following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The RO should contact the veteran 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for a right knee 
and/or a left ankle disorder since 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
right knee and left ankle.  All indicated 
tests and studies are to be performed, 
and a comprehensive social, educational 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

Following a review of the claims folder, 
examination of the veteran, and utilizing 
sound medical principles, the physician 
is requested to render an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any present right 
knee or left ankle disorder was either 
caused by or aggravated by the veteran's 
service- connected left knee injury with 
degenerative arthritis and residuals of 
left-calf shell fragment wounds.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


